Exhibit 10.1

Execution Copy

 

 

Deutsche Bank [g1284113km01i001.gif]

 

 

 

 

 

Deutsche Bank AG London

 

 

Winchester house

 

 

1 Great Winchester St,

 

 

London EC2N 2DB

 

 

Telephone: 44 20 7545 8000

 

 

 

 

 

 c/o Deutsche Bank AG New York

 

 

 60 Wall Street

 

 

 New York, NY 10005

 

 

 Telephone: 212-250-2500

 

DATE:

 

June 21, 2007

 

 

 

TO:

 

NovaMed, Inc.

ATTENTION:

 

The Chief Executive Officer and the Chief Financial Officer

TELEPHONE:

 

(312) 664-4100

FACSIMILE:

 

(312) 664-4250

 

 

 

FROM:

 

Deutsche Bank AG London

TELEPHONE:

 

44 20 7545 8000

FACSIMILE:

 

44 11 3336 2009

 

 

 

SUBJECT:

 

Equity Derivatives Confirmation

 

 

 

REFERENCE NUMBER(S):

 

187987

 

The purpose of this facsimile agreement (this “Confirmation”) is to confirm the
terms and conditions of the transaction entered into between Deutsche Bank AG
acting through its London branch (“Deutsche”) and NovaMed, Inc. (“Counterparty”)
on the Trade Date specified below (the “Transaction”).  This Confirmation
constitutes a “Confirmation” as referred to in the ISDA Master Agreement
specified below.  This Confirmation constitutes the entire agreement and
understanding of the parties with respect to the subject matter and terms of the
Transaction and supersedes all prior or contemporaneous written and oral
communications with respect thereto.

DEUTSCHE BANK AG IS NOT REGISTERED AS A BROKER OR DEALER UNDER THE U.S.
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED.  DEUTSCHE BANK AG NEW YORK
(“AGENT”) HAS ACTED SOLELY AS AGENT IN CONNECTION WITH THE TRANSACTION AND HAS
NO OBLIGATION, BY WAY OF ISSUANCE, ENDORSEMENT, GUARANTEE OR OTHERWISE WITH
RESPECT TO THE PERFORMANCE OF EITHER PARTY UNDER THE TRANSACTION.  DEUTSCHE BANK
AG LONDON IS NOT A MEMBER OF THE SECURITIES INVESTOR PROTECTION CORPORATION
(SIPC).

The definitions contained in the 2002 ISDA Equity Derivatives Definitions (the
“Equity Definitions”), as published by the International Swaps and Derivatives
Association, Inc., are incorporated into this Confirmation.  In the event of any
inconsistency between the Equity Definitions and the terms of this Confirmation,
the terms of this Confirmation shall

Chairman of the Supervisory Board: Clemens Börsig Board of Managing Directors:
Hermann-Josef Lamberti, Josef Ackermann, Tessen von Heydebreck, Anthony DiIorio,
Hugo Banziger

 

Deutsche Bank AG is regulated by the FSA for the conduct of designated
investment business in the UK, is a member of the London Stock Exchange and is a
limited liability company incorporated in the Federal Republic of Germany HRB
No. 30 000 District Court of Frankfurt am Main; Branch Registration No. in
England and Wales BR000005, Registered address: Winchester House, 1 Great
Winchester Street, London EC2N 2DB.

 


--------------------------------------------------------------------------------


govern.  For the purposes of the Equity Definitions, each reference herein to a
Note Hedging Unit shall be deemed to be a reference to a Call or an Option, as
context requires.

This Confirmation evidences a complete and binding agreement between Deutsche
and Counterparty as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall supplement, form a part of, and be subject to
an agreement (the “Agreement”) in the form of the ISDA 2002 Master Agreement
(the “ISDA Form”) as if Deutsche and Counterparty had executed an agreement in
such form (without any Schedule but with the elections set forth in this
Confirmation).  For the avoidance of doubt, the Transaction shall be the only
transaction under the Agreement.

2.              The Transaction shall be considered a Share Option Transaction
for purposes of the Equity Definitions, and shall have the following terms:

General:

 

 

 

 

 

Trade Date:

 

June 21, 2007.

 

 

 

Effective Date:

 

The closing date for the initial issuance of the Convertible Notes.

 

 

 

Transaction Style:

 

Modified American, as described below under “Procedure for Exercise”.

 

 

 

Transaction Type:

 

Note Hedging Units.

 

 

 

Seller:

 

Deutsche.

 

 

 

Buyer:

 

Counterparty.

 

 

 

Shares:

 

The common stock, par value USD0.01 per share, of Counterparty.

 

 

 

Convertible Notes:

 

1.0% Convertible Senior Subordinated Notes of Counterparty due June 15, 2012,
offered pursuant to a Prospectus Supplement to be dated as of June 21, 2007 (the
“Prospectus Supplement”) and issued pursuant to the indenture to be dated on or
about June 27, 2007, by and between Counterparty and LaSalle Bank National
Association, as trustee (as such indenture may be amended or supplemented from
time to time, but only if such amendment or supplement is consented by Deutsche
in writing, the “Indenture”). Counterparty shall provide Deutsche with a copy of
the executed Indenture on the Effective Date. In the event of any inconsistency
between the terms defined in the Indenture or defined in the Prospectus
Supplement and this Confirmation, this Confirmation shall govern. For the
avoidance of doubt, references herein to provisions of the Indenture are based
on the description of the Convertible Notes set forth in the Prospectus
Supplement. If any relevant provisions of the Indenture differ in any material
respect from those described in the Prospectus Supplement, the parties will
amend this Confirmation in good faith to preserve the economic intent of the
parties.

 

 

 

Number of Note Hedging Units:

 

75,000

 

 

 

Note Hedging Unit Entitlement:

 

156.9612. Notwithstanding anything to the contrary herein or in the

 

2


--------------------------------------------------------------------------------


 

 

Agreement (including without limitation the provisions of Calculation Agent
Adjustment), in no event shall the Note Hedging Unit Entitlement at any time be
greater than the Conversion Rate (as such term is defined in the Indenture as
described in the Prospectus Supplement under “Description of Notes ― Conversion
of Notes ― Payment Upon Conversion”) at such time.

 

 

 

Strike Price:

 

USD1,000 divided by the Note Hedging Unit Entitlement.

 

 

 

Premium:

 

As provided in Annex A.

 

 

 

Premium Payment Date:

 

The Effective Date.

 

 

 

Exchange:

 

The Nasdaq Global Select Market of the Nasdaq Stock Market, Inc.

 

 

 

Related Exchanges:

 

All Exchanges.

 

 

 

Calculation Agent:

 

Deutsche.

 

 

 

Procedure for Exercise:

 

 

 

 

 

Potential Exercise Dates:

 

Each Conversion Date.

 

 

 

Conversion Date:

 

Each “Conversion Date” under the Indenture, as described in the Prospectus
Supplement under “Description of Notes ― Conversion of Notes ― Payment Upon
Conversion”.

 

 

 

Conversion Period:

 

Each “Conversion Period” under the Indenture, as described in the Prospectus
Supplement under “Description of Notes ― Conversion of Notes ― Payment Upon
Conversion”.

 

 

 

Required Exercise on Conversion Dates:

 

On each Conversion Date, a number of Note Hedging Units equal to the number of
Convertible Notes in denominations of USD1,000 principal amount submitted for
conversion in respect of such Conversion Date in accordance with the terms of
the Indenture shall be exercised automatically, subject to “Notice of Exercise”
below.

 

 

 

Expiration Date:

 

June 15, 2012

 

 

 

Multiple Exercise:

 

Applicable, as provided under “Required Exercise on Conversion Dates”.

 

 

 

Automatic Exercise:

 

As provided under “Required Exercise on Conversion Dates”.

 

 

 

Notice of Exercise:

 

Notwithstanding anything to the contrary in the Equity Definitions, in order to
exercise any Note Hedging Units, Counterparty must notify Deutsche in writing
prior to 5:00 PM, New York City time, on the day that is two Scheduled Trading
Days prior to the first day of the Conversion Period, relating to the
Convertible Notes converted on the Conversion Date relating to the relevant
Exercise Date (the “Notice

 

3


--------------------------------------------------------------------------------


 

 

Deadline”) of (i) the number of Note Hedging Units being exercised on such
Exercise Date, (ii) the scheduled settlement date under the Indenture for the
Convertible Notes converted on the Conversion Date corresponding to such
Exercise Date and (iii) the applicable “Cash Percentage” (as defined in the
Indenture as described in the Prospectus Supplement under “Description of Notes
― Conversion of Notes ― Payment Upon Conversion”); provided, however, that, for
the avoidance of doubt, with respect to Convertible Notes converted during the
period beginning on, and including, the 55th “Scheduled Trading Day”, as defined
in the Indenture as “any day on which NASDAQ or, if the Common Stock is not
listed on NASDAQ, the principal other U.S. national or regional securities
exchange on which the Common Stock is then listed is scheduled to be open for
trading or, if the Common Stock is not so listed, any Business Day”, prior to
the “Maturity Date”, as defined in the Indenture (as described in the Prospectus
Supplement under “Description of Notes ― General”), for such Convertible Notes
and ending on the “Scheduled Trading Day”, as so defined, immediately preceding
the “Maturity Date”, as so defined, the Notice Deadline shall be the “Scheduled
Trading Day”, as so defined, immediately preceding the “Maturity Date”, as so
defined.

 

 

 

Settlement Terms:

 

 

 

 

 

Net Share Settlement:

 

In lieu of the obligations set forth in Sections 8.1 and 9.1 of the Equity
Definitions, and subject to “Notice of Exercise” above, in respect of any
Exercise Date occurring on a Conversion Date, Deutsche shall deliver to
Counterparty, on the related Settlement Date, the Settlement Amount.For the
avoidance of doubt, to the extent Deutsche is obligated to deliver Shares
hereunder, the provisions of Sections 9.8, 9.9, 9.10, 9.11 and 9.12 of the
Equity Definitions shall be applicable to any such delivery of Shares; and
provided that the Representation and Agreement contained in Section 9.11 of the
Equity Definitions shall be modified by excluding any representations therein
relating to restrictions, obligations, limitations or requirements under
applicable securities laws as a result of the fact that Counterparty is the
issuer of the Shares.

 

 

 

Settlement Amount:

 

A number of Shares and/or amount of cash in USD equal to the aggregate number of
Shares and/or amount of cash in USD in lieu of such Shares, as the case may be,
that Counterparty is obligated to deliver to the holder(s) of the Convertible
Notes converted on such Conversion Date pursuant to the section of the Indenture
containing the provision described in the Prospectus Supplement under
“Description of Notes ― Conversion of Notes ― Payment Upon Conversion”) (the
“Convertible Obligation”); provided that such obligation shall be determined
excluding any Shares or cash that Counterparty is obligated to deliver to
holder(s) of the Convertible Notes as a result of any adjustments to the
Conversion Rate for the issuance of additional shares or cash as set forth in
the section of the Indenture containing the provision described in the
Prospectus Supplement under “Description of The Notes ― Adjustment to Shares
Delivered Upon Conversion Upon a

 

4


--------------------------------------------------------------------------------


 

 

Qualifying Fundamental Change” (a “Fundamental Change Adjustment”) or any
voluntary adjustment as described in the pursuant to section of the Indenture
containing the provisions described in the third to last paragraph in the
Prospectus Supplement under “Description of Notes ― Conversion of Notes ―
Conversion Price Adjustments” (a “Voluntary Adjustment”); provided further that,
if Counterparty is permitted or required to exercise discretion under the terms
of the Indenture with respect to any determination, calculation or adjustment
relevant to conversion of the Convertible Notes including, but not limited to,
the volume-weighted average price of the Shares, Counterparty shall consult with
Deutsche with respect thereto and the Calculation Agent shall make such
determination, calculation or adjustment for purposes of the Transaction. For
the avoidance of doubt, if the “Daily Conversion Value”, as defined in the
Indenture (as described in the Prospectus Supplement under “Description of Notes
― Conversion of Notes ― Payment Upon Conversion”), for each of the 50 “trading
days”, as defined in the Indenture (as described in the Prospectus Supplement
under “Description of Notes ― Conversion of Notes ― Conversion Upon Satisfaction
of Market Price Condition”), occurring in the relevant Conversion Period, is
less than or equal to USD20, Deutsche will have no delivery obligation and
Counterparty will not have any obligation, in either case, hereunder in respect
of the related Exercise Date.

 

 

 

Notice of Delivery Obligation:

 

No later than the Scheduled Trading Day immediately following the last day of
the Conversion Period, Counterparty shall give Deutsche notice of the final
number of Shares and/or cash comprising the Convertible Obligation (it being
understood, for the avoidance of doubt, that the requirement of Counterparty to
deliver such notice shall not limit Counterparty’s obligations with respect to
Notice of Exercise, as set forth above, in any way).

 

 

 

Settlement Date:

 

In respect of an Exercise Date occurring on a Conversion Date, the settlement
date for the Shares to be delivered under the Convertible Notes under the terms
of the Indenture; provided that the Settlement Date will not be prior to the
later of (i) the date one Settlement Cycle following the final day of the
Conversion Period, or (ii) the Exchange Business Day immediately following the
date on which Counterparty gives notice to Deutsche of such Settlement Date
prior to 5:00 PM, New York City time.

 

 

 

Settlement Currency:

 

USD.

 

 

 

Restricted Certificated Shares:

 

Notwithstanding anything to the contrary in the Equity Definitions, Deutsche
may, in whole or in part, deliver Shares in certificated form representing the
Settlement Amount to Counterparty in lieu of delivery through the Clearance
System.

 

 

 

Share Adjustments:

 

 

 

 

 

Potential Adjustment Events:

 

Notwithstanding Section 11.2(e) of the Equity Definitions, a “Potential

 

5


--------------------------------------------------------------------------------


 

 

Adjustment Event” means any occurrence of any event or condition, as set forth
in the sections of the Indenture containing the provisions described in the
Prospectus Supplement under “Description of Notes ― Conversion of Notes ―
Conversion Price Adjustment” that would result in an adjustment to the
Conversion Rate of the Convertible Notes; provided that in no event shall there
be any adjustment hereunder as a result of an adjustment to the Conversion Rate
pursuant to a Fundamental Change Adjustment or a Voluntary Adjustment.

 

 

 

Method of Adjustment:

 

Calculation Agent Adjustment, which means that, notwithstanding Section 11.2(c)
of the Equity Definitions, upon any adjustment to the Conversion Rate of the
Convertible Notes pursuant to the Indenture (other than a Fundamental Change
Adjustment or a Voluntary Adjustment), the Calculation Agent shall make a
corresponding adjustment to any one or more of the Strike Price, Number of Note
Hedging Units, the Note Hedging Unit Entitlement and any other variable relevant
to the exercise, settlement, payment or other terms of the Transaction, as
appropriate, to reflect such adjustment to the Conversion Rate of the
Convertible Notes.

 

 

 

Extraordinary Events:

 

 

 

 

 

Merger Events:

 

Notwithstanding Section 12.1(b) of the Equity Definitions, a “Merger Event”
means the occurrence of any event or condition set forth in the section of the
Indenture containing the provisions described in the fifth to last paragraph in
the Prospectus Supplement under “Description of Notes ― Conversion of Notes ―
Conversion Price Adjustments” (i.e., the paragraph commencing with “In the event
of: any reclassification . . .”).

 

 

 

Notice of Merger Consideration:

 

Upon the occurrence of a Merger Event that causes the Shares to be converted
into or exchanged for more than a single type of consideration (determined based
in part upon the form of election of the holders of Shares), Counterparty shall
promptly (but in any event prior to the effective date of the Merger Event)
notify the Calculation Agent of the weighted average of the kind and amounts of
consideration received by the holders of Shares in any Merger Event who
affirmatively make such an election.

 

 

 

Consequences of Merger Events:

 

Notwithstanding Section 12.2 of the Equity Definitions, upon the occurrence of a
Merger Event, the Calculation Agent shall make the corresponding adjustment in
respect of any adjustment under the Indenture to any one or more of the nature
of the Shares, the Strike Price, the Number of Note Hedging Units, the Note
Hedging Unit Entitlement and any other variable relevant to the exercise,
settlement, payment or other terms of the Transaction, as appropriate, to
reflect any adjustment to the Conversion Rate of the Convertible Notes effected
pursuant to the terms of the Indenture; provided that such adjustment shall be
made without regard to any Fundamental Change Adjustment or Voluntary
Adjustment.

 

6


--------------------------------------------------------------------------------


 

Nationalization, Insolvency and Delisting:

 

Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, the NASDAQ
Global Select Market or the NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
be deemed to be the Exchange. For the avoidance of doubt, the occurrence of any
event that is a Merger Event and would otherwise have been a Delisting will have
the consequence specified for the relevant Merger Event.

 

 

 

Additional Disruption Events:

 

 

 

 

 

Change in Law:

 

Applicable

 

 

 

Failure to Deliver:

 

Applicable

 

 

 

Insolvency Filing:

 

Applicable

 

 

 

Increased Cost of Hedging:

 

Applicable

 

 

 

Hedging Party:

 

Deutsche for all applicable Additional Disruption Events

 

 

 

Determining Party:

 

Deutsche for all applicable Additional Disruption Events

 

 

 

Acknowledgements:

 

 

 

 

 

Non-Reliance:

 

Applicable

 

 

 

Agreements and Acknowledgements

 

 

Regarding Hedging Activities:

 

Applicable

 

 

 

Additional Acknowledgements:

 

Applicable

 

Mutual Representations: Each of Deutsche and Counterparty represents and
warrants to, and agrees with, the other party that:

(i)                                     Tax Disclosure.  Notwithstanding
anything to the contrary herein, in the Equity Definitions or in the Agreement,
and notwithstanding any express or implied claims of exclusivity or proprietary
rights, the parties (and each of their employees, representatives or other
agents) are authorized to disclose to any and all persons, beginning immediately
upon commencement of their discussions and without limitation of any kind, the
tax treatment and tax structure of the Transaction, and all materials of any
kind (including opinions or other tax analyses) that are provided by either
party to the other relating to such tax treatment and tax structure.

(ii)                                  Commodity Exchange Act.  It is an
“eligible contract participant” within the meaning of Section 1a(12) of the U.S.
Commodity Exchange Act, as amended (the “CEA”).  The Transaction has been
subject to individual negotiation by the parties.  The Transaction has not been
executed or traded on a “trading

7


--------------------------------------------------------------------------------


facility” as defined in Section 1a(33) of the CEA.  It has entered into the
Transaction with the expectation and intent that the Transaction shall be
performed to its termination date.

(iii)                               Securities Act.  It is a “qualified
institutional buyer” as defined in Rule 144A under the U.S. Securities Act of
1933, as amended (the “Securities Act”), or an “accredited investor” as defined
under the Securities Act.

(iv)                              Investment Company Act.  It is a “qualified
purchaser” as defined under the U.S. Investment Company Act of 1940, as amended.

(v)                                 ERISA.  The assets used in the Transaction
(1) are not assets of any “plan” (as such term is defined in Section 4975 of the
U.S. Internal Revenue Code (the “Code”)) subject to Section 4975 of the Code or
any “employee benefit plan” (as such term is defined in Section 3(3) of the U.S.
Employee Retirement Income Security Act of 1974, as amended (“ERISA”)) subject
to Title I of ERISA, and (2) do not constitute “plan assets” within the meaning
of Department of Labor Regulation 2510.3-101, 29 CFR Section 2510-3-101.

Counterparty Representations: In addition to the representations and warranties
in the Agreement and those contained elsewhere herein, Counterparty represents,
warrants, acknowledges and covenants that:

(i)                                     Counterparty is not as of the Trade
Date, and shall not be after giving effect to the transactions contemplated
hereby, insolvent.

(ii)                                  Counterparty shall immediately provide
written notice to Deutsche upon obtaining knowledge of the occurrence of any
event that would constitute a Potential Adjustment Event, a Merger Event or any
other Extraordinary Event; provided, however, that should Counterparty be in
possession of material non-public information regarding Counterparty,
Counterparty shall not communicate such information to Deutsche.

(iii)                               Counterparty has (and shall at all times
during the Transaction have) the capacity and authority to invest directly in
the Shares underlying the Transaction and has not entered into the Transaction
with the intent to avoid any regulatory filings.

(iv)                              Counterparty’s financial condition is such
that it has no need for liquidity with respect to its investment in the
Transaction and no need to dispose of any portion thereof to satisfy any
existing or contemplated undertaking or indebtedness.

(v)                                 Counterparty’s investments in and
liabilities in respect of the Transaction, which it understands are not readily
marketable, are not disproportionate to its net worth, and Counterparty is able
to bear any loss in connection with the Transaction, including the loss of its
entire investment in the Transaction.

(vi)                              Counterparty understands, agrees and
acknowledges that Deutsche has no obligation or intention to register the
Transaction under the Securities Act, any state securities law or other
applicable federal securities law.

(vii)                           Counterparty is not, and after giving effect to
the transactions contemplated hereby will not be, an “investment company” as
such term is defined in the U.S. Investment Company Act of 1940, as amended.

8


--------------------------------------------------------------------------------


(viii)                        Counterparty understands, agrees and acknowledges
that no obligations of Deutsche to it hereunder shall be entitled to the benefit
of deposit insurance and that such obligations shall not be guaranteed by any
affiliate of Deutsche or any governmental agency.

(ix)                                (A) Counterparty is not relying on any
communication (written or oral) of Deutsche or any of its affiliates as
investment advice or as a recommendation to enter into the Transaction (it being
understood that information and explanations related to the terms and conditions
of the Transaction shall not be considered investment advice or a recommendation
to enter into the Transaction) and (B) no communication (written or oral)
received from Deutsche or any of its affiliates shall be deemed to be an
assurance or guarantee as to the expected results of the Transaction.

(x)                                   Without limiting the generality of Section
13.1 of the Equity Definitions, Counterparty acknowledges that Deutsche is not
making any representations or warranties with respect to the treatment of the
Transaction under FASB Statements 133, as amended, or 150, EITF Issue No. 00-19
(or any successor issue statements) or under FASB’s Liabilities & Equity
Project.

(xi)                                Counterparty is not entering into the
Transaction for the purpose of (i) creating actual or apparent trading activity
in the Shares (or any security convertible into or exchangeable for the Shares)
or (ii) raising or depressing or otherwise manipulating the price of the Shares
(or any security convertible into or exchangeable for the Shares), in either
case in violation of the U.S. Securities Exchange Act of 1934, as amended (the
“Exchange Act”).

(xii)                             Counterparty’s filings under the Securities
Act, the Exchange Act, and other applicable securities laws that are required to
be filed have been filed and, as of the respective dates thereof and as of the
date of this representation, there is no misstatement of material fact contained
therein or omission of a material fact required to be stated therein or
necessary to make the statements made therein, in the light of the circumstances
under which they were made, not misleading.

(xiii)                          Counterparty has not violated, and shall not
directly or indirectly violate, any applicable law (including, without
limitation, the Securities Act and the Exchange Act) in connection with the
Transaction.

(xiv)                         The Transaction, and any repurchase of the Shares
by Counterparty in connection with the Transaction, has been approved by
Counterparty’s board of directors and any such repurchase has been, or shall
when so required be, publicly disclosed in its periodic filings under the
Exchange Act and its financial statements and notes thereto.

(xv)                            Counterparty shall deliver to Deutsche an
opinion of counsel, dated as of the Trade Date and reasonably acceptable to
Deutsche in form and substance, with respect to the matters set forth in Section
3(a) of the Agreement.

Miscellaneous:

Netting and Set-Off.  The parties hereto agree that the Transaction shall not be
subject to netting or set off with any other transaction.

Qualified Financial Contracts.  It is the intention of the parties that, in
respect of Counterparty, (a) the Transaction shall constitute a “qualified
financial contract” within the meaning of 12 U.S.C. Section 1821(e)(8)(D)(i) and
(b) a Non-defaulting Party’s rights under Sections 5 and 6 of the Agreement
constitute rights of the kind referred to in 12 U.S.C. Section 1821(e)(8)(A).

9


--------------------------------------------------------------------------------


Amendment. If the underwriter party to the Underwriting Agreement exercises its
right to purchase additional Convertible Notes as set forth therein, then, at
the request of Counterparty, Deutsche and Counterparty will amend this
Confirmation to provide for such increase in Convertible Notes, subject to the
repetition by Counterparty of the representations and warranties made by
Counterparty in this Confirmation as of the date of such amendment and agreement
on pricing terms acceptable to Deutsche and Counterparty (such amendment to
provide for the payment by Counterparty to Deutsche of the additional premium
related thereto).

Method of Delivery.  Whenever delivery of funds or other assets is required
hereunder by or to Counterparty, such delivery shall be effected through Agent. 
In addition, all notices, demands and communications of any kind relating to the
Transaction between Deutsche and Counterparty shall be transmitted exclusively
through Agent.

Staggered Settlement.  Deutsche may, by notice to Counterparty prior to any
Settlement Date (a “Nominal Settlement Date”), elect to deliver the Shares
deliverable on such Nominal Settlement Date on two or more dates (each, a
“Staggered Settlement Date”) or at two or more times on the Nominal Settlement
Date as follows: (i) in such notice, Deutsche will specify to Counterparty the
related Staggered Settlement Dates (each of which will be on or prior to such
Nominal Settlement Date, but not prior to the beginning of the related
Conversion Period or delivery times and how it will allocate the Shares it is
required to deliver under “Net Share Settlement” above among the Staggered
Settlement Dates or delivery times; and (ii) the aggregate number of Shares that
Deutsche will deliver to Counterparty hereunder on all such Staggered Settlement
Dates and delivery times will equal the number of Shares that Deutsche would
otherwise be required to deliver on such Nominal Settlement Date.

Additional Termination Events.  The occurrence of (i) an “Event of Default” with
respect to Counterparty under the terms of the Convertible Notes as set forth in
the section of the Indenture containing the provisions described in the
Prospectus Supplement under “Description of the Notes — Events of Default” which
has resulted in the Convertible Notes becoming due and payable under the
Indenture, (ii) an Amendment Event or (iii) a Repayment Event shall be an
Additional Termination Event with respect to which the Transaction is the sole
Affected Transaction and Counterparty is the sole Affected Party and Deutsche
shall be the party entitled to designate an Early Termination Date pursuant to
Section 6(a) of the Agreement; provided that in the case of a Repayment Event
the Transaction shall be subject to termination only in respect of the portion
of the Transaction corresponding to the number of Convertible Notes that cease
to be outstanding in connection with or as a result of such Repayment Event.

“Amendment Event” means that Counterparty amends, modifies, supplements or
obtains a waiver with respect to any term of the Indenture or the Convertible
Notes governing the principal amount, coupon, maturity, repurchase obligation of
Counterparty, redemption right of Counterparty, any term relating to conversion
of the Convertible Notes (including changes to the conversion price, conversion
settlement dates or conversion conditions), or any term that would require
consent of the holders of not less than 100% of the principal amount of the
Convertible Notes to amend, in each case without the prior consent of Deutsche,
such consent not to be unreasonably withheld.

“Repayment Event” means that (A) any Convertible Notes are repurchased (whether
in connection with or as a result of a change of control, howsoever defined, or
for any other reason) by Counterparty or any of its subsidiaries, (B) any
Convertible Notes are delivered to Counterparty or any of its subsidiaries in
exchange for delivery of any property or assets of Counterparty or any of its
subsidiaries (howsoever described), (C) any principal of any of the Convertible
Notes is repaid prior to the final maturity date of the Convertible Notes
(whether following acceleration of the Convertible Notes or otherwise), or (D)
any Convertible Notes are exchanged by or for the benefit of the holders thereof
for any other securities of Counterparty or any of its affiliates (or any other
property, or any combination thereof) pursuant to any exchange offer or similar
transaction; provided that, in the case of clause (B) and clause (D),
conversions of the Convertible Notes pursuant to the terms of the Indenture as
in effect on the date hereof shall not be Repayment Events.

Disposition of Hedge Shares.  Counterparty hereby agrees that if, in the good
faith reasonable judgment of Deutsche, the Shares (the “Hedge Shares”) acquired
by Deutsche for the purpose of hedging its obligations pursuant to the
Transaction cannot be sold in the public market by Deutsche without registration
under the Securities Act, Counterparty shall, at its election: (i) in order to
allow Deutsche to sell the Hedge Shares in a

10


--------------------------------------------------------------------------------


registered offering, make available to Deutsche an effective registration
statement under the Securities Act to cover the resale of such Hedge Shares and
(A) enter into an agreement, in form and substance satisfactory to Deutsche,
substantially in the form of an underwriting agreement for a registered
offering, (B) provide accountant’s “comfort” letters in customary form for
registered offerings of equity securities, (C) provide disclosure opinions of
nationally recognized outside counsel to Counterparty reasonably acceptable to
Deutsche, (D) provide other customary opinions, certificates and closing
documents customary in form for registered offerings of equity securities and
(E) afford Deutsche a reasonable opportunity to conduct a “due diligence”
investigation with respect to Counterparty customary in scope for underwritten
offerings of equity securities; provided, however, that if Deutsche, in its sole
reasonable discretion, is not satisfied with access to due diligence materials,
the results of its due diligence investigation, or the procedures and
documentation for the registered offering referred to above, then clause (ii) or
clause (iii) of this paragraph shall apply at the election of Counterparty; (ii)
in order to allow Deutsche to sell the Hedge Shares in a private placement,
enter into a private placement agreement substantially similar to private
placement purchase agreements customary for private placements of equity
securities, in form and substance satisfactory to Deutsche, including customary
representations, covenants, blue sky and other governmental filings and/or
registrations, indemnities to Deutsche, due diligence rights (for Deutsche or
any designated buyer of the Hedge Shares from Deutsche), opinions and
certificates and such other documentation as is customary for private placements
agreements, all reasonably acceptable to Deutsche (in which case, the
Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Deutsche for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement); or (iii) purchase the Hedge Shares from
Deutsche at the VWAP Price on such Exchange Business Days, and in the amounts,
requested by Deutsche.  “VWAP Price” means, on any Exchange Business Day, the
per Share volume-weighted average price as displayed under the heading
“Bloomberg VWAP” on Bloomberg page NOVA Q <equity> AQR (or any successor
thereto) in respect of the period from 9:30 a.m. to 4:00 p.m. (New York City
time) on such Exchange Business Day (or if such volume-weighted average price is
unavailable, the market value of one Share on such Exchange Business Day, as
determined by the Calculation Agent using a volume-weighted method).  This
paragraph shall survive the termination, expiration or early unwind of the
Transaction.

Status of Claims in Bankruptcy.  Deutsche acknowledges and agrees that this
Confirmation is not intended to convey to Deutsche rights with respect to the
Transaction that are senior to the claims of common stockholders in any U.S.
bankruptcy proceedings of Counterparty; provided that nothing herein shall limit
or shall be deemed to limit Deutsche’s right to pursue remedies in the event of
a breach by Counterparty of its obligations and agreements with respect to the
Transaction; provided, further, that nothing herein shall limit or shall be
deemed to limit Deutsche’s rights in respect of any transactions other than the
Transaction.

No Collateral.  Notwithstanding any provision of this Confirmation, the
Agreement, Equity Definitions, or any other agreement between the parties to the
contrary, the obligations of Counterparty under the Transaction are not secured
by any collateral.

Securities Contract; Swap Agreement.  The parties hereto agree and acknowledge
that Deutsche is a “financial institution,” “swap participant” and “financial
participant” within the meaning of Sections 101(22), 101(53C) and 101(22A) of
Title 11 of the United States Code (the “Bankruptcy Code”).  The parties hereto
further agree and acknowledge that it is their respective intention (A) that
this Confirmation be (i) a “securities contract,” as such term is defined in
Section 741(7) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” “payment
amount” or “other transfer obligation” within the meaning of Section 362 of the
Bankruptcy Code and a “settlement payment” within the meaning of Section 546 of
the Bankruptcy Code, and (ii) a “swap agreement,” as such term is defined in
Section 101(53B) of the Bankruptcy Code, with respect to which each payment and
delivery hereunder or in connection herewith is a “termination value,” a
“payment amount” or “other transfer obligation” within the meaning of Section
362 of the Bankruptcy Code and a “transfer” within the meaning of Section 546 of
the Bankruptcy Code, and (B) that Deutsche be entitled to the protections
afforded by, among other sections, Section 362(b)(6), 362(b)(17), 362(b)(27),
362(o), 546(e), 546(g), 546(j), 548(d)(2), 555, 560 and 561 of the Bankruptcy
Code.

Repurchase Notices.  Counterparty shall, on any day on which Counterparty
effects any repurchase of Shares, promptly give Deutsche a written notice of
such repurchase (a “Repurchase Notice”) on such day if following

11


--------------------------------------------------------------------------------


such repurchase, the Unit Equity Percentage as determined on such day is (a)
equal to or greater than 4.5% and (b) greater by 0.5% than the Unit Equity
Percentage included in the immediately preceding Repurchase Notice (or, in the
case of the first such Repurchase Notice, greater than the Unit Equity
Percentage as of the date hereof).  The “Unit Equity Percentage” as of any day
is the fraction (i) the numerator of which is the product of the number of Note
Hedging Units and the Note Hedging Unit Entitlement, and (ii) the denominator of
which is the number of Shares outstanding on such day.  Counterparty agrees to
indemnify and hold harmless Deutsche and its affiliates and their respective
officers, directors, employees, advisors, agents and controlling persons (each,
a “Section 16 Indemnified Person”) from and against any and all losses
(including losses relating to Deutsche’s hedging activities as a consequence of
becoming, or of the risk of becoming, a Section 16 “insider”, including without
limitation, any forbearance from hedging activities or cessation of hedging
activities and any losses in connection therewith with respect to the
Transaction), claims, damages, judgments, liabilities and expenses (including
reasonable attorney’s fees), joint or several, to which a Section 16 Indemnified
Person may become subject, as a result of Counterparty’s failure to provide
Deutsche with a Repurchase Notice on the day and in the manner specified in this
paragraph, and to reimburse, upon written request, each of such Section 16
Indemnified Persons for any reasonable legal or other expenses incurred in
connection with investigating, preparing for, providing testimony or other
evidence in connection with or defending any of the foregoing.  If any suit,
action, proceeding (including any governmental or regulatory investigation),
claim or demand shall be brought or asserted against the Section 16 Indemnified
Person, such Section 16 Indemnified Person shall promptly notify Counterparty in
writing, and Counterparty, upon request of the Section 16 Indemnified Person,
shall retain counsel reasonably satisfactory to the Section 16 Indemnified
Person to represent the Section 16 Indemnified Person and any others
Counterparty may designate in such proceeding and shall pay the fees and
expenses of such counsel related to such proceeding.  Counterparty shall be
relieved from liability to the extent that the Section 16 Indemnified Person
fails promptly to notify Counterparty of any action commenced against it in
respect of which indemnity may be sought hereunder; provided, that failure to
notify Counterparty (x) shall not relieve Counterparty from any liability
hereunder to the extent it is not materially prejudiced as a result thereof and
(y) shall not, in any event, relieve Counterparty from any liability that it may
have otherwise than on account of this indemnity agreement.  Counterparty shall
not be liable for any settlement of any proceeding effected without its written
consent, but if settled with such consent or if there be a final judgment for
the plaintiff, Counterparty agrees to indemnify any Section 16 Indemnified
Person from and against any loss or liability by reason of such settlement or
judgment.  Counterparty shall not, without the prior written consent of the
Section 16 Indemnified Person, effect any settlement of any pending or
threatened proceeding in respect of which any Section 16 Indemnified Person is
or could have been a party and indemnity could have been sought hereunder by
such Section 16 Indemnified Person, unless such settlement includes an
unconditional release of such Section 16 Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Section 16 Indemnified Person.  If the indemnification
provided for in this paragraph is unavailable to a Section 16 Indemnified Person
or insufficient in respect of any losses, claims, damages or liabilities
referred to therein, then Counterparty, in lieu of indemnifying such Section 16
Indemnified Person thereunder, shall contribute to the amount paid or payable by
such Section 16 Indemnified Person as a result of such losses, claims, damages
or liabilities.  The remedies provided for in this paragraph are not exclusive
and shall not limit any rights or remedies that may otherwise be available to
any Section 16 Indemnified Person at law or in equity.  The indemnity and
contribution agreements contained in this paragraph shall remain operative and
in full force and effect regardless of the termination of the Transaction.

Alternative Calculations and Deutsche Payment on Early Termination and on
Certain Extraordinary Events.  If Deutsche owes Counterparty any amount in
connection with the Transaction pursuant to Sections 12.2, 12.3 (and
“Consequences of Merger Events” above), 12.6, 12.7 or 12.9 of the Equity
Definitions (except in the case of an Extraordinary Event in which the
consideration or proceeds to be paid to holders of Shares as a result of such
event consists solely of cash) or pursuant to Section 6(d)(ii) of the Agreement
(except in the case of an Event of Default in which Counterparty is the
Defaulting Party or a Termination Event in which Counterparty is the Affected
Party, other than (x) an Event of Default of the type described in Section
5(a)(iii), (v), (vi) or (vii) of the Agreement or (y) a Termination Event of the
type described in Section 5(b)(i), (ii), (iii), (iv), (v) or (vi) of the
Agreement that in the case of either (x) or (y) resulted from an event or events
outside Counterparty’s control) (a “Deutsche Payment Obligation”), Counterparty
shall have the right, in its sole discretion, to require Deutsche to satisfy any
such Deutsche Payment Obligation by delivery of Termination Delivery Units (as
defined below) by giving irrevocable telephonic notice to Deutsche, confirmed in
writing within one Scheduled Trading Day,

12


--------------------------------------------------------------------------------


between the hours of 9:00 a.m. and 4:00 p.m. New York City time on the Early
Termination Date or other date the transaction is terminated, as applicable
(“Notice of Deutsche Termination Delivery”).  Within a commercially reasonable
period of time following receipt of a Notice of Deutsche Termination Delivery,
Deutsche shall deliver to Counterparty a number of Termination Delivery Units
having a cash value equal to the amount of such Deutsche Payment Obligation
(such number of Termination Delivery Units to be delivered to be determined by
the Calculation Agent as the number of whole Termination Delivery Units that
could be purchased over a commercially reasonable period of time with the cash
equivalent of such payment obligation).  If the provisions set forth in this
paragraph are applicable, the provisions of Sections 9.8, 9.9, 9.10, 9.11
(modified as described above) and 9.12 of the Equity Definitions shall be
applicable, except that all references to “Shares” shall be read as references
to “Termination Delivery Units.”

“Termination Delivery Unit” means (a) in the case of a Termination Event, an
Event of Default or an Extraordinary Event (other than an Insolvency,
Nationalization or Merger Event), one Share or (b) in the case of an Insolvency,
Nationalization or Merger Event, a unit consisting of the number or amount of
each type of property received by a holder of one Share (without consideration
of any requirement to pay cash or other consideration in lieu of fractional
amounts of any securities) in such Insolvency, Nationalization or Merger Event. 
If a Termination Delivery Unit consists of property other than cash or New
Shares and Counterparty provides irrevocable written notice to the Calculation
Agent on or prior to the Closing Date that it elects to receive cash, New Shares
or a combination thereof (in such proportion as Counterparty designates) in lieu
of such other property, the Calculation Agent shall replace such property with
cash, New Shares or a combination thereof as components of a Termination
Delivery Unit in such amounts, as determined by the Calculation Agent in its
discretion by commercially reasonable means, as shall have a value equal to the
value of the property so replaced.  If such Insolvency, Nationalization or
Merger Event involves a choice of consideration to be received by holders, such
holder shall be deemed to have elected to receive the maximum possible amount of
cash.

Rule 10b-18.  Except as disclosed to Deutsche in writing prior to the date on
which the offering of the Convertible Notes was first announced, Counterparty
represents and warrants to Deutsche that it has not made any purchases of blocks
by or for itself or any of its Affiliated Purchasers pursuant to the one block
purchase per week exception in Rule 10b-18(b)(4) under the Exchange Act during
each of the four calendar weeks preceding such date (“Rule 10b-18 purchase,”
“blocks” and “Affiliated Purchaser” each as defined in Rule 10b-18 under the
Exchange Act).  Counterparty agrees and acknowledges that it shall not, and
shall cause its affiliates and Affiliated Purchasers not to, directly or
indirectly (including by means of a derivative instrument) enter into any
transaction to purchase any Shares during the period beginning on such date and
ending on the day on which Deutsche has informed Counterparty in writing that it
has completed all purchases of Shares or other transactions to hedge initially
its exposure to the Transaction, including any increase in the Number of Note
Hedge Units that may be agreed pursuant to “Amendment” above; provided that the
foregoing restriction shall not apply to purchasing in connection with any net
share settlement of the outstanding employee stock option effected by or for a
Counterparty “plan” by an “agent independent of the issuer” (each as interpreted
under Rule 10b-18).

Regulation M.  Counterparty was not on the date on which the offering of the
Convertible Notes was first announced, has not since such date, and is not on
the date hereof, engaged in a distribution, as such term is used in Regulation M
under the Exchange Act, of any securities of Counterparty, other than a
distribution meeting the requirements of the exception set forth in Sections
101(b)(10) and 102(b)(7) of Regulation M under the Exchange Act.  Counterparty
shall not, until the day on which Deutsche has informed Counterparty in writing
that it has completed all purchases of Shares to hedge initially its exposure to
the Transaction, including any increase in the Number of Note Hedge Units that
may be agreed pursuant to “Amendment” above, engage in any such distribution.

No Material Non-Public Information.  On each day during the period beginning on
the date on which the offering of the Convertible Notes was first announced and
ending on the earlier of (x) the day on which Deutsche has informed Counterparty
in writing that Deutsche has completed all purchases of Shares or other
transactions to hedge initially its exposure with respect to the Transaction,
including any increase in the Number of Note Hedge Units that may be agreed
pursuant to “Amendment” above and (y) the thirty-first (31st) day thereafter,
Counterparty represents and warrants to Deutsche that it is not aware of any
material nonpublic information concerning itself or the Shares.

13


--------------------------------------------------------------------------------


Right to Extend.  Deutsche may postpone any potential Exercise Date or postpone
or extend any other date of valuation or delivery with respect to some or all of
the relevant Note Hedging Units (in which event the Calculation Agent shall make
appropriate adjustments to the Settlement Amount for such Note Hedging Units),
if Deutsche determines, in its reasonable discretion, that such extension is
reasonably necessary or appropriate to preserve Deutsche’s hedging or hedge
unwind activity hereunder in light of existing liquidity conditions or to enable
Deutsche to effect purchases of Shares in connection with its hedging, hedge
unwind or settlement activity hereunder in a manner that would, if Deutsche were
Issuer or an affiliated purchaser of Issuer, be in compliance with applicable
legal, regulatory or self-regulatory requirements, or with related policies and
procedures applicable to Deutsche.

Transfer or Assignment.  Neither Counterparty nor Deutsche may transfer any of
its rights or obligations under the Transaction without the prior written
consent of the other party, which will not be unreasonably withheld or delayed
except that no consent of Counterparty will be required in connection with a
transfer pursuant to the next paragraph.

If, as determined in Deutsche’s sole discretion, (x) its “beneficial ownership”
(within the meaning of Section 16 of the Exchange Act and rules promulgated
thereunder) exceeds 8% of Counterparty’s outstanding Shares and (y) Deutsche is
unable, after commercially reasonable efforts, to effect a transfer or
assignment on pricing terms and within a time period reasonably acceptable to it
of all or a portion of the Transaction pursuant to the preceding paragraph to
reduce such “beneficial ownership” below 8%, Deutsche may designate any
Scheduled Trading Day as an Early Termination Date with respect to a portion
(the “Terminated Portion”) of this Transaction, such that its “beneficial
ownership” following such partial termination will be approximately equal to but
less than 8%.  In the event that Deutsche so designates an Early Termination
Date with respect to a portion of this Transaction, a payment shall be made
pursuant to Section 6 of the Agreement as if (i) an Early Termination Date had
been designated in respect of a Transaction having terms identical to this
Transaction and a Number of Note Hedging Units equal to the Terminated Portion,
(ii) Counterparty shall be the sole Affected Party with respect to such partial
termination and (iii) such Transaction shall be the only Terminated Transaction
(and, for the avoidance of doubt, the provisions set forth under the caption
“Alternative Calculations and Deutsche Payment on Early Termination and on
Certain Extraordinary Events” shall apply to any amount that is payable by
Deutsche to Counterparty pursuant to this sentence).

Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Deutsche to purchase, sell, receive or deliver any shares
or other securities to or from Counterparty, Deutsche may designate any of its
affiliates to purchase, sell, receive or deliver such shares or other securities
and otherwise to perform Deutsche’s obligations in respect of the Transaction
and any such designee may assume such obligations.  Deutsche shall be discharged
of its obligations to Counterparty to the extent of any such performance.

Severability; Illegality.  If compliance by either party with any provision of
the Transaction would be unenforceable or illegal, (a) the parties shall
negotiate in good faith to resolve such unenforceability or illegality in a
manner that preserves the economic benefits of the transactions contemplated
hereby and (b) the other provisions of the Transaction shall not be invalidated,
but shall remain in full force and effect.

Waiver of Jury Trial.   EACH PARTY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY SUIT,
ACTION OR PROCEEDING RELATING TO THE TRANSACTION.  EACH PARTY (I) CERTIFIES THAT
NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF SUCH A
SUIT, ACTION OR PROCEEDING, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTY HAVE BEEN INDUCED TO ENTER INTO THE
TRANSACTION, AS APPLICABLE, BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS PROVIDED HEREIN.

Early Unwind.  In the event the sale of Convertible Notes is not consummated
with the underwriter thereof for any reason by the close of business in New York
on June 27, 2007 (or such later date as agreed upon by the

14


--------------------------------------------------------------------------------


parties) (June 27, 2007 or such later date as agreed upon being the “Early
Unwind Date”), the Transaction shall automatically terminate (the “Early
Unwind”) on the Early Unwind Date and (a) the Transaction and all of the
respective rights and obligations of Deutsche and Counterparty under the
Transaction shall be cancelled and terminated and (b) each party shall be
released and discharged by the other party from and agrees not to make any claim
against the other party with respect to any obligations or liabilities of the
other party arising out of and to be performed in connection with the
Transaction either prior to or after the Early Unwind Date; provided that
Counterparty shall purchase from Deutsche on the Early Unwind Date all Shares
purchased by Deutsche or one or more of its affiliates, and assume, or reimburse
the cost of, derivatives entered into by Deutsche or one or more of its
affiliates, in each case, in connection with hedging the Transaction and the
unwind of such hedging activities.  The amount payable by Counterparty shall be
Deutsche’s (or its affiliates) actual cost of such Shares and unwind cost of
such derivatives as Deutsche informs Counterparty and shall be paid in
immediately available funds on the Early Unwind Date.  Deutsche and Counterparty
represent and acknowledge to the other that, subject to the proviso included in
the preceding sentence, upon an Early Unwind, all obligations with respect to
the Transaction shall be deemed fully and finally discharged.

Governing law:

This Confirmation and the Agreement shall be governed by and construed in
accordance with the law of the State of New York.

 

Contact information. For purposes of the Agreement (unless otherwise specified
in the Agreement), the addresses for notice to the parties shall be:

(a) Counterparty

NovaMed, Inc.

980 North Michigan Avenue, Suite 1620

Chicago, Illinois 60611

Attention:  The Chief Executive Officer and the Chief Financial Officer

(b) Deutsche

Deutsche Bank AG London

c/o Deutsche Bank AG New York
60 Wall Street
New York, NY 10005

Attention: Documentation Department

15


--------------------------------------------------------------------------------


This Confirmation may be executed in several counterparts, each of which shall
be deemed an original but all of which together shall constitute one and the
same instrument.

Counterparty hereby agrees to check this Confirmation and to confirm that the
foregoing correctly sets forth the terms of the Transaction by signing in the
space provided below and returning to Deutsche a facsimile of the fully-executed
Confirmation to Deutsche at 44 113 336 2009.  Originals shall be provided for
your execution upon your request.

We are very pleased to have executed the Transaction with you and we look
forward to completing other transactions with you in the near future.

Very truly yours,

DEUTSCHE BANK AG LONDON

By:

/s/ Lee Frankenfield

 

 

Name: Lee Frankenfield

 

Title: Managing Director

 

 

By:

/s/ Sunil Hariani

 

 

Name: Sunil Hariani

 

Title: Director

 

DEUTSCHE BANK AG NEW YORK,

acting solely as Agent in connection with this Transaction

By:

/s/ Lee Frankenfield

 

 

Name: Lee Frankenfield

 

Title: Managing Director

 

 

By:

/s/ Andrew Yaeger

 

 

Name: Andrew Yaeger

 

Title: Director

Counterparty hereby agrees to, accepts and confirms the terms of the foregoing
as of the Trade Date.

NOVAMED, INC.

By:

/s/ Scott T. Macomber

 

 

Name: Scott T. Macomber

 

 

Title:

Executive Vice President and
Chief Financial Officer

 

 

16


--------------------------------------------------------------------------------